OPINION
On December 11, 1998, Carlos Bryant was sentenced to a term of five to twenty-five years imprisonment pursuant to his plea of guilty to a charge of aggravated burglary. Pursuant to plea negotiations, a charge of aggravated robbery had been dismissed, as had the firearm specifications to the charges of aggravated robbery and aggravated burglary.
On August 2, 2000, the trial court granted judicial release to Bryant and imposed numerous conditions upon Bryant's community control. On May 30, 2001, Bryant was charged with a number of violations of his community control, and the matter was scheduled for hearing on July 19, 2001, at which time the court heard testimony from Tara Bechtol of the Montgomery County Adult Probation Department and from Bryant, received several exhibits, and heard argument by counsel for the State and for Bryant. The trial court revoked Bryant's community control and reimposed the original sentence of five to twenty-five years.
Counsel was appointed to prosecute an appeal and on December 18, 2001, appointed appellate counsel filed an Anders brief pursuant to Anders v.California (1967), 386 U.S. 738, in which he proposed two possible assignments of error and then provided reasons why these proposed assignments of error lacked arguable merit. On January 2, 2002, by decision and entry, this court informed Bryant of the fact that his counsel had filed an Anders brief and accorded Bryant sixty days within which to file a pro se brief assigning errors for review.
We have not received a pro se brief from Bryant. Pursuant to our responsibilities under Anders, we have ourselves reviewed the complete record and, upon consideration, agree with the assessment of appointed appellate counsel that there are no arguably meritorious issues for appellate review, and that "any appeal in this case would be frivolous." Accordingly, the judgment revoking Bryant's community control and reimposing the original sentence of imprisonment will be affirmed.
FAIN, J. and YOUNG, J., concur.